ORDER

PER CURIAM.
AND NOW, this 10th day of August, 2015, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to all remaining issues. The issue, as stated by petitioner, is:
Whether Sections 693 and 696 of the Distressed School Law and Act 46 of 1998 authorized the School Reform Commission and the School District of Philadelphia to cancel their collective bargaining agreement with the Philadelphia Federation of Teachers and impose new economic terms?